[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION MOTION TO DISMISS #101
The question is whether the defendants' motion to dismiss this action to foreclose a mechanic's lien should be granted because (1) the defendants were not served within the statutory period provided by Conn. Gen. Stat. 49-39 and (2) the notice of lis pendens was recorded prior to the "commencement" of the action.
It is the opinion of the court that Conn. Gen. Stat. 52-593a
("Right of action not lost where process served after statutory period") applies to this action, inasmuch as the writ of summons and complaint were delivered to the sheriff within the statutory period and served on the defendants within fifteen days thereafter. Therefore, the service was timely. The court is of the opinion that where the defendants have actual notice, the statute (Conn. Gen. Stat. 52-325) which calls for the recording of the lis pendens explicitly states that notice to the property owner is permitted after recordation. Therefore, the motion to dismiss is denied.
By the Court. CT Page 1390